Case 9:20-cv-81205-RAR Document 109 Entered on FLSD Docket 08/07/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:20-cv-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS GROUP,
     INC. d/b/a/ PAR FUNDING, et al.,
  ____________________________________________/

                           DEFENDANT DEAN VAGNOZZI'S
                     RESPONSE TO RECEIVER'S EXPEDITED MOTION
                       TO APPROVED RETAINED PROFESSIONAL

         Defendant DEAN VAGNOZZI (hereinafter “Defendant” or "Vagnozzi"), by and through

  his undersigned counsel, and pursuant to the Court's paperless Order on expedition [Dkt. 102],

  hereby responds to the Receiver's Expedited Motion to Approve Retained Professional (the

  "Motion") [Dkt. 101], and respectfully states as follows:

         1.      The facts relevant to this Receivership and the Receiver's pending Motion are

  developing. Defendant Vagnozzi testified under oath over the last two days about what actually

  happened, as opposed to what the SEC has alleged. These facts will be presented in full at the

  August 18, 2020, preliminary injunction hearing, at which time the Court would be in a better

  position to address the Receiver's Motion, but in summary, the facts will show as follows:

         •    Mr. Vagnozzi is an independent professional who did not work "for" PAR Funding.

         •    Based on all the information that Mr. Vagnozzi was given, PAR Funding ran a

              legitimate and profitable business lending to small businesses, and had a consistent

              demonstrated track record of success.
Case 9:20-cv-81205-RAR Document 109 Entered on FLSD Docket 08/07/2020 Page 2 of 4



         •    Mr. Vagnozzi invested all of the monies raised from his funds' investors exactly as

              outlined in the private placement memos for those offerings.

         •    Mr. Vagnozzi also invested his personal money into PAR Funding promissory notes.

         •    Mr. Vagnozzi did not divert any investor funds, or receive any kickbacks or other

              payments from PAR "on the side."

         •    Mr. Vagnozzi would love for his clients who invested in promissory notes of PAR

              Funding to get paid their August 2020 interest payments and all later payments, but

              obviously cannot do so himself because PAR Funding must pay that money first.

         •    If PAR Funding did anything improper, then Mr. Vagnozzi and his funds are one of the

              largest victims.

         •    Mr. Vagnozzi also wants to get back to communicating and working with all of his

              other clients regarding his other lines of business, but right now he is hamstrung from

              doing so by this Receivership;

         2.      Mr. Vagnozzi's number one goal in this Receivership is to maximize the ability of

  PAR Funding to repay its promissory notes that it owes to him and his funds.

         3.      While Mr. Vagnozzi reserves his general objection to a Receivership and the scope

  of the Receivership in this case, he does not oppose the Receiver's request to retain professionals

  to assist with the Receiver's analysis of the business. That appears to be a prudent course.

         4.      However, Mr. Vagnozzi does object to the retention of professionals to manage and

  run the day-to-day PAR Funding business rather than rely on the experienced employees who

  already work there. During the Court's last hearing, both the SEC and the Receiver confirmed that

  they are not looking to liquidate PAR Funding, which Mr. Vagnozzi agrees with. Bringing in new

  people unfamiliar with the business could jeopardize the ability to make this Receivership succeed.


                                                   2
Case 9:20-cv-81205-RAR Document 109 Entered on FLSD Docket 08/07/2020 Page 3 of 4



         5.      Mr. Vagnozzi is getting more concerned with the passage of time. He understands

  that the PAR Funding business requires constant interaction with the merchants they lend to, and

  affirmative ACH transfers to repay amounts that the merchants are obligated to pay for the benefit

  of the investors in this case. Mr. Vagnozzi would be concerned if those ACH payments have not

  now been administered.

         6.      Because Mr. Vagnozzi has no firsthand visibility into PAR Funding's business, he

  defers to the parties who worked in that business on a day-to-day basis to address the Receiver's

  statements regarding PAR Funding's financial condition and operations.

         7.      Mr. Vagnozzi also obviously is concerned with the damage to his own business and

  clients from being in Receivership, and intends to address that fully during the August 18 hearing.

         8.      Finally, Mr. Vagnozzi wishes to clarify one statement in the Receiver's motion at

  paragraph 11. Mr. Vagnozzi has not refused to provide information to the Receiver. He has made

  his employees available in multiple conversations to answer questions. Mr. Vagnozzi also was

  deposed himself for nearly seven hours over two days, at the end of which the Receiver's counsel

  elected not to ask a single question. Mr. Vagnozzi believes that he has answered all information

  requests to date, and will continue to cooperate fully with the Receiver.1



  1
           On a similar note, the SEC also incorrectly accuses Mr. Vagnozzi of not being cooperative
  [Dkt. 105 at page 6]. Mr. Vagnozzi's employee spoke with the Receiver's counsel for nearly two
  hours on Sunday morning about a list of entities at issue, and listed fifteen or twenty off the top of
  his head. He promised to provide a detailed list. As the Court knows, Mr. Vagnozzi's employees
  have been locked out of their offices, which complicates things. The list was provided to
  undersigned counsel yesterday, when Mr. Vagnozzi was deposed. Prior to the deposition,
  undersigned counsel told the Receiver the list would be provided after the deposition. Undersigned
  counsel then wrote to the Receiver's counsel yesterday evening and advised that we had reviewed
  the list but needed to get some additional answers in the morning in order to ensure its accuracy.
  Then we sent an 14-page letter – with the detailed lists the SEC is griping about – to the Receiver
  this morning before the SEC even filed its motion today. All parties would be better served if
  these sorts of petty gripes were left on the cutting room floor – and instead we just litigate this case
  on the merits.
                                                     3
Case 9:20-cv-81205-RAR Document 109 Entered on FLSD Docket 08/07/2020 Page 4 of 4



  Dated: August 7, 2020


                                                AKERMAN LLP
                                                Three Brickell City Centre, Suite 1100
                                                98 Southeast Seventh Street
                                                Miami, Florida 33131
                                                Telephone: (305) 374-5600
                                                Facsimile: (305) 374-5095

                                                By: /s/ Brian P. Miller
                                                   Brian P. Miller, Esq.
                                                   Florida Bar No. 980633
                                                   E-mail: brian.miller@akerman.com
                                                   E-mail: Kelly.connolly@akerman.com
                                                   Alejandro J. Paz, Esq.
                                                   Florida Bar No. 1011728
                                                   E-mail: Alejandro.paz@akerman.com
                                                   Secondary: marylin.herrera@akerman.com

                                                    Attorneys for Dean Vagnozzi


                                      CERTIFICATE OF SERVICE
         I hereby certify that on the 7th day of August, 2020, a true and correct copy of the foregoing
  brief was served via the Court’s CM/ECF System upon all counsel of record.


                                                                /s/ Brian P. Miller
                                                                   Brian P. Miller




                                                    4
